Citation Nr: 0423292	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  96-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
myocardial infarction, evaluated as 60 percent disabling 
prior to July 22, 1996.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability, prior to 
July 22, 1996.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating, the veteran was 
granted compensation benefits for residuals of a myocardial 
infarction under the provisions of 38 U.S.C.A. § 1151.  An 
initial rating of 30 percent was assigned effective June 9, 
1993 (date of receipt of claim).  The Board in its January 
1999 decision increased the disability rating for myocardial 
infarction residuals to 60 percent.  

The veteran appealed the Board's January 1999 decision to the 
United States Court of Veterans Appeals, renamed the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).  In December 1999, the parties filed a joint motion 
to vacate and remand the Board's decision for additional 
reasons and bases for the determination that the new criteria 
for rating cardiovascular conditions were more favorable that 
the older criteria.  In its current status, the case returns 
to the Board following completion of development made 
pursuant to its April 2000, October 2001, and June 2003 
remands.  In May 2004, the RO granted a 100 percent rating 
for status post myocardial infarction, effective July 22, 
1996.  Since the veteran appealed the initial rating 
assigned, his entitlement to a higher rating prior to 
July 22, 1996 remains a matter in controversy.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

With respect to the claim of entitlement to TDIU, the Board 
observes that the veteran filed his formal claim in April 
1999.  The RO denied entitlement to TDIU in a June 1999 
rating decision.  The veteran expressed disagreement with 
that decision in correspondence received in September 1999.  
The Board accepted this correspondence as a notice of 
disagreement, and in October 2001, remanded the issue to the 
RO for the issuance of a statement of the case, pursuant to 
Manlincon v. West, 12 Vet App 238 (1999).  The RO issued a 
statement of the case for TDIU, prior to July 22, 1996, in 
October 2002.  The veteran perfected his appeal in December 
2002.  

The Board observes that the veteran requested a Board video 
conference hearing on his VA Form 9, dated in December 2002.  
The May 2003 hearing was canceled, and the veteran requested 
that hearing be rescheduled.  The Board remanded the case in 
June 2003 in order to afford the veteran the opportunity to 
provide testimony at a Travel Board hearing.  The record 
reflects that the veteran canceled a Travel Board hearing 
scheduled for January 2004.  

The Board also observes that while this case was in remand 
status, the veteran's attorney requested review by a Decision 
Review Officer (DRO).  However, DRO review is only available 
for notices of disagreement (NODs) filed on or after June 1, 
2001.  38 C.F.R. § 3.2600(g).  In this case, the NOD on the 
initial rating claim was filed in 1995, while the NOD on the 
TDIU claim was filed in 1999.  Therefore, the veteran is not 
legally entitled to DRO review of his claims.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran suffered a myocardial infarction in 1980.  

3.  Prior to July 22, 1996, the veteran had no documented 
complaints of angina on moderate exertion, congestive heart 
failure, or an indication that more than sedentary employment 
was precluded.  

4.  The veteran filed a claim for TDIU in April 1999.  Prior 
to July 22, 1996, he was not precluded from substantially 
gainful employment by reason of his service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an rating in excess of 60 percent prior 
to July 22, 1996, have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10; 4.104, Diagnostic Codes 7006, 7005 
(1997).  

2.  The criteria for entitlement to TDIU are not satisfied 
prior to July 22, 1996.  38 U.S.C.A. §§ 1155, 5110, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher rating for residuals of myocardial infarction

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

As noted above, compensation benefits have been awarded for 
residuals of a myocardial infarction under the provisions of 
38 U.S.C.A. § 1151.  An initial rating of 30 percent was 
assigned.  The Board in its January 1999 decision, increased 
the disability rating for myocardial infarction residuals to 
60 percent.  This is the veteran's disability rating between 
June 9, 1993, and July 22, 1996.  In light of Fenderson, 
supra, the Board will consider whether a higher rating can be 
granted for any time period between those two dates.  The 
Board notes the veteran's claim for an effective date earlier 
than June 9, 1993, has been denied, and not appealed, so the 
Board is precluded from looking at any earlier time period.

During the appeal period, the criteria for rating 
cardiovascular diseases were revised effective January 12, 
1998.  The first question that must be answered is whether 
these criteria should be used to analyze this claim.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
See also VAOPGCPREC 11-97.  However, more recently, in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit overruled the 
Karnas rule "to the extent [it] conflict[s] with the Supreme 
Court's and our own binding authority."  VA's Office of 
General Counsel, in considering the effect of Kuzma on Karnas 
held that the rule in Karnas that the "more favorable" law 
would apply to the pending claim no longer applied.  Rather, 
if the new law fails to expressly identify the types of 
claims to which it applies, VA must determine whether 
applying a new statute or regulation to a pending claim would 
have a genuinely retroactive effect (in which case it would 
not be applied to the pending claim), but if there would be 
no such retroactive effect, the new statute or regulation 
must ordinarily be applied.  VAOPGCPREC 7-2003 (November 19, 
2003).  

Generally speaking, provisions affecting entitlement to only 
prospective benefits do not produce any retroactive effects 
when applied to claims that were pending when the new 
provision took effect.  Most regulations liberalizing the 
criteria for entitlement to a benefit may be applied to 
pending claims because they would affect only prospective 
relief, and regulations restricting the right to a benefit 
may have disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.  Id.

In the present case, the Board notes the new regulations 
pertaining to evaluation of cardiovascular disorders do not 
identify the specific types of claims to which they are to 
apply (that is to say, the regulations do not indicate 
whether they are to be applied to pending claims).  Thus, as 
noted above, the question to be addressed is whether 
application of those regulations to a claim pending at the 
time of their promulgation would produce genuinely 
retroactive effects.  In this case, the Board finds that it 
would not, at least to the extent that the new regulations 
are liberalizing.  This is so because 38 U.S.C.A. § 5110(g) 
provides that the effective date of benefits awarded pursuant 
to a liberalizing statute or regulation may be no earlier 
than the effective date of the statute or regulation.  Hence, 
the new regulations may affect only prospective relief.  
Consequently, the Board finds that they may be applied to the 
evaluation of the veteran's disability on a forward-going 
basis, from the effective date of the new provisions.  They 
may not be applied to effect an award of increased benefits 
prior to their effective date, however, due to the 
aforementioned restrictions at § 5110(g); nor may they be 
applied retroactively so as to restrict or limit the rating 
that the claimant would otherwise be entitled to under the 
former ("old") criteria.  See also VAOPGCPREC 3-2000 
(April 10, 2000) (indicating that the Board should apply the 
prior regulation to rate veteran's disability for periods 
preceding the effective date of the regulatory change).

The Board notes that the Karnas rule was considered in the 
Board's prior 1999 decision (in fact, the Board concluded the 
revised rating criteria were more favorable to the claim and 
used those criteria to assign a 60 percent rating) and in the 
subsequent Joint Motion to Remand.  However, to the extent 
prior caselaw provided for consideration of the Karnas rule 
(i.e., application of the more favorable criteria to a 
pending claim), that caselaw has since been overturned.  See 
Kuzma, supra.  Although Karnas was valid when the veteran 
filed these claims and when the Court previously remanded his 
case, current case law, namely Kuzma - now applies to his 
claims.  See Brewer v. West, 11 Vet. App. 228, 231-33 (1998) 
(discussing general retroactivity of judicial decisions to 
all cases pending when the decision is issued); Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991) (legal interpretations, 
conclusions, or rulings are law of jurisdiction from date of 
decision unless overturned).  It is for this reason, also, 
that the Board will not address the edict in the Joint Motion 
for Remand that additional reasons and bases be given for the 
Board's conclusion that the revised rating criteria were more 
favorable to the veteran's claim.  Subsequent events have 
overcome the reasoning of the Joint Motion, and the Board can 
no longer legally comply with that request, since the "more 
favorable" analysis has been overturned and will not be used 
herein.

Therefore, in this case, since the only remaining issue is 
the rating to be assigned prior to July 22, 1996 - that is, a 
date prior to enactment of the new rating criteria - then 
only the "old" criteria can be used to adjudicate this 
claim.

Under the criteria in effect prior to January 12, 1998, a 
myocardium, infarction of, due to thrombosis or embolism is 
rated as arteriosclerotic heart disease.  A 100 percent 
rating is ordinarily assigned for the first six months 
following acute illness from coronary occlusion or 
thrombosis.  Then, after the six-month period, a 100 percent 
rating is provided for chronic residual findings of 
congestive heart failure, angina on moderate exertion, or 
more than sedentary work precluded.  38 C.F.R. § 4.104, Codes 
7005, 7006 (1997).  

In deciding whether a rating higher than 60 percent is 
warranted for any period of time between June 9, 1993, and 
July 22, 1996, see Fenderson, supra, clearly the medical 
evidence developed during that time period is the most 
pertinent as to manifestations the veteran was then 
exhibiting from his cardiac disorder.  However, the Board's 
analysis must also be based on consideration of all of the 
material and evidence of record.  VAOPGCPREC 3-2000 
(April 10, 2000).  In other words, if any of the medical 
evidence or opinions developed subsequent to July 22, 1996, 
contain information as to the severity of the veteran's 
service-connected disorder between June 9, 1993, and July 22, 
1996, then that evidence is relevant.  To the extent the 
medical evidence and opinions developed after July 22, 1996, 
only pertain to the severity of the veteran's disorder after 
that date, they are not relevant.

Of record are the veteran's VA medical records for treatment 
and hospitalization since 1967.  Focusing on the June 9, 
1993, to July 22, 1996, time period, the Board has reviewed 
all these records and finds no relevant complaints.  That is, 
there were no complaints of any cardiac symptomatology, chest 
pain, etc., and no indication that the veteran was receiving 
any medication for a cardiac disorder.  When hospitalized 
from July 5-15, 1996, the veteran denied experiencing chest 
pain.  Chest x-rays in 1993 and in 1996 (before July 22) were 
normal.  All the other outpatient treatment and 
hospitalization records concern other medical conditions, 
with no mention of a cardiac disability, except to note that 
the veteran had a history of a myocardial infarction.  
Without any indication, however, that the veteran was 
experiencing any residual symptoms from the myocardial 
infarction at any time between June 9, 1993, and July 22, 
1996, there is no objective evidence upon which to base a 
higher rating.

One of the inconsistencies in this case is when, exactly, the 
veteran began using Nitroglycerin for chest pain.  His 
statements are contradictory in this regard.  First, he 
testified in 1996 that he had been receiving Nitroglycerin 
from his private physician, Dr. Levens, immediately after his 
myocardial infarction in 1980, and that he had begun 
receiving this medication from VA only earlier in 1996.  
Later, in the appeal process, he claimed his primary care 
physician at VA, Dr. Mohiuddin, had been prescribing 
Nitroglycerin for chest pain since 1992.  The veteran states 
no records are available from Dr. Levens because of that 
physician's retirement and illness.  The VA records, which 
include several lists of prescriptions since 1992, show the 
first prescription for Nitroglycerin was indeed by Dr. 
Mohiuddin, but not until September 1996.  None of the VA 
outpatient treatment or hospitalization records dated prior 
to 1996 show Nitroglycerin in the veteran's list of 
medications.  For example, when hospitalized from July 5-15, 
1996, Nitroglycerin is not shown on the list of entrance or 
discharge medications.  There are several VA outpatient 
treatment records listing the medications the veteran was 
then taking, and none of them prior to July 22, 1996, show he 
was using Nitroglycerin.  

Therefore, even though the veteran is competent to testify 
that he has experienced chest pain ever since the 1980 
myocardial infarction, the overwhelming preponderance of the 
objective medical evidence does not show the chest pain 
became so symptomatic that he required medication until late 
1996.  A private medical report was received from Craig N. 
Bash, M.D., dated in March 2001, wherein the physician 
references the veteran's testimony, provided in December 
1996, at which time the veteran indicated that he had been 
treated with Nitroglycerine since a short while after the 
1980 hospitalization.  Dr. Bash noted in addition that in his 
patient interview, the veteran reported that he began using 
Nitroglycerine in 1981 for a heart condition.  The examiner 
noted that historically, this medication has been utilized 
for angina pain since the late 1800s.  Dr. Bash's report is 
expressly based on the veteran's statements only.  A 
physician's statement based solely on history provided by the 
patient can be no better than the history itself.  In this 
case, the history given by the veteran to Dr. Bash - that is, 
Nitroglycerin use since 1980 - is simply not supported by any 
objective evidence and is, in fact, contradicted by the VA 
records.  Were the veteran using Nitroglycerin, it is 
reasonable to assume that he would have, at some point in 
time, reported using it along with his other medications, but 
he did not.  Therefore, Dr. Bash's opinion as to the presence 
of chest pain and use of Nitroglycerin since 1980 is simply 
not persuasive evidence.

The first documented evidence of chest pain and other 
cardiovascular symptoms is contained in report of VA 
inpatient treatment, dated in July 22, 1996.  Cardiovascular 
diagnosis of postural hypotension associated with 
quadriparesis was noted as seen on the report of VA hospital 
admission on July 22, 1996.  During that hospitalization, the 
veteran reported a history of atypical chest pain in the 
past, treated by private physician.  There is no indication, 
however, that the veteran was prescribed or administered 
Nitroglycerin during this period of hospitalization.

In sum, the VA records for the time period June 9, 1993, to 
July 22, 1996, show no relevant complaints or findings.  
Furthermore, an independent medical expert reviewed the 
veteran's clinical records in 2001 and reached the opinion 
that the veteran experienced an uneventful recovery from the 
1980 myocardial infarction, without any chronic disabling 
residuals.  The examiner emphasized that the record showed 
that he remained asymptomatic and did not confirm the 
presence of chest pain until the 1990s. 

The Board has reviewed all the other medical evidence dated 
subsequent to July 22, 1996, but with the exception of 
portions of Dr. Bash's report and the opinion from an 
independent medical expert which concerned the status of the 
veteran's disability before July 1996, as discussed above, 
the rest of the medical evidence only pertains to the status 
of the veteran's disability since July 22, 1996.  That 
evidence is not pertinent to the analysis of the current 
claim and will not be discussed in detail.

The Board observes that substantiated repeated angina attacks 
are noted in the criteria applicable for a 60 percent rating.  
Such attacks must be with moderate exertion in order to 
satisfy the criteria for a 100 percent rating.  However, for 
the reasons given above, the clinical evidence does not 
reveal disability to the requisite degree prior to July 22, 
1996, to warrant a 100 percent rating for residuals of a 
myocardial infarction.  The Board finds what is remarkable in 
this case is that the veteran had documented complaints of 
chest pain noted no earlier than the July 22, 1996 
hospitalization report.  Prior thereto, although private 
treatment has been reported, the records are unavailable, and 
there is no basis to support the finding that the veteran 
demonstrated angina on moderate exertion.  Also, the clinical 
records do not show that prior to July 22, 1996, the veteran 
had congestive heart failure or was precluded from more than 
sedentary work due to service-connected myocardial infarction 
residuals.  In view of the foregoing, the preponderance of 
the evidence is against the claim of an increased schedular 
rating for residuals of a myocardial infarction.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  Between June 9, 
1993, and July 22, 1996, the veteran did not require frequent 
hospitalizations for his cardiac disorder, and no routine 
therapy or outpatient treatment is shown, such that it would 
result in a disruption of his daily routine to an inordinate 
degree.  Moreover, although some degree of impairment of 
industrial activities can be anticipated, the record does not 
show that the cardiovascular disability was productive of 
marked impairment of industrial activities prior to July 22, 
1996.  Consequently, there is no basis for consideration of a 
higher rating on extraschedular grounds.

TDIU

The Board observes that a formal TDIU claim was received in 
April 1999.  A 100 percent schedular rating has been in 
effect for all time periods since April 1999, thereby 
rendering any TDIU appeal based on that claim moot.  

Assuming, arguendo, that some document filed prior to the 
April 1999 formal claim could be construed as an informal 
claim for TDIU, then the Board will consider whether the 
veteran was entitled to TDIU prior to July 22, 1996.  Again, 
that is the date as of which a 100 percent schedular rating 
was assigned, so a TDIU rating can only be considered for any 
prior time periods. 

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).  

Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, it was 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service- connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

Service connection is in effect for myocardial infarction 
evaluated as 60 percent disabling prior to July 22, 1996.  
This is the veteran's only service-connected disability.  
Clearly, the veteran satisfies the schedular ratings for 
establishing TDIU, as the veteran has one disability rated at 
60 percent or more, see 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability prior to July 
22, 1996.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Consideration also shall be given in all claims 
to the nature of the employment and the reason for 
termination.  There is medical evidence of record showing 
that the veteran has other disabling conditions, especially 
nonservice-connected quadriplegia and other residuals of the 
cervical spine fractures; however, these have not been taken 
into account by the Board in evaluating his individual 
unemployability status.

The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran filed a claim for TDIU in April 1999.  At that 
time, he reported that he had a high school education and 
last worked in 1980 when he suffered a heart attack.  His 
work experience includes helper-welder, telephone solicitor 
and track announcer.  

Although the veteran maintains that his heart condition 
rendered him unemployable prior to July 22, 1996, the 
preponderance of the evidence is against such a conclusion.  
There are no medical opinions of record indicating that the 
veteran was totally disabled or unemployable due to his heart 
condition or that he was incapable of doing any type of 
productive work.  Although the veteran's heart condition 
clearly affected his ability to perform extensive manual 
labor, the evidence does not indicate that he was unable to 
perform light duty work, or some other type of substantially 
gainful employment.  Looking at the veteran's medical history 
prior to July 22, 1996, as discussed in more detail above, he 
was not complaining of any cardiac symptomatology nor 
receiving any treatment for such.  In light of the lack of 
complaints, especially the lack of any complaints of chest 
pain with exertion prior to July 22, 1996, it appears that he 
remained physically capable of performing sedentary work, and 
he has training in sedentary work.  

Although the veteran's heart condition limits his 
occupational opportunities, it is not shown to have been of 
such severity prior to July 22, 1996, so as to preclude 
gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disability 
alone.  The record does not reflect any periods of 
hospitalization for the veteran's heart condition prior to 
July 22, 1996, nor is there evidence of any outpatient 
treatment, relevant complaints, etc., prior to that date.  
The fact that the veteran's symptomatology was such that he 
was able to forego routine treatment prior to July 22, 1996, 
is pertinent.  As indicated above, no medical professional 
has concluded that the veteran was unable to work prior to 
July 22, 1996.  Any limitations he had are recognized by the 
60 percent disability rating that he has been assigned for 
this condition.  

Accordingly, given the evidence of record, the Board finds 
that the veteran's heart condition alone did not result in 
marked interference with employment prior to July 22, 1996.  
Although he has not held employment since 1980, the 
preponderance of the evidence is against finding that his 
heart condition alone has resulted in his unemployability.  
In the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
disability evaluation of 60 percent, the preponderance of the 
evidence is against the veteran's claim that he was precluded 
from securing substantially gainful employment solely by 
reason of his service-connected disability or that he was 
incapable of performing the physical acts required by 
employment due solely to his service-connected disability, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  Therefore, a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted prior to July 22, 1996.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004) (Pelegrini II), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, where, as here, that 
notice was not provided at the time of the initial AOJ 
decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to the veteran via a March 2002 
letter.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  

The March 2002 letter advised the veteran what information 
and evidence was needed to substantiate these claims.  He was 
specifically told that VA needed objective medical evidence 
as to the severity of his heart condition prior to July 22, 
1996, and medical evidence of total disability due to his 
heart condition alone prior to July 22, 1996.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the various 
Supplemental Statements of the Case (SSOCs) also notified the 
veteran of the information and evidence needed to 
substantiate the claims.

The Board notes that even before enactment of the VCAA, VA 
sent letters to the veteran in February 1997 and June 2000 
soliciting information and evidence that would substantiate 
these claims.  For example, the June 2000 letter specifically 
asked for information as to all medical providers who had 
treated the veteran for his heart condition since 1980.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in March 2002 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran in October 2002 
and October 2003.  The October 2002 Statement of the Case on 
the TDIU claim also contained VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to each letter.  He was also 
given opportunities to report for hearings he had requested.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  VA outpatient records 
are in the file for treatment since 1967.  As for private 
treatment, as discussed more fully above, the veteran states 
those records are unavailable.  The Board is not aware of a 
basis for speculating that any other relevant medical records 
exist that have not been obtained.  The veteran was provided 
appropriate VA examinations throughout the claims process, 
and medical opinions were sought when necessary to clarify an 
issue. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  




ORDER

Entitlement to an initial rating higher than 60 percent for 
residuals of a myocardial infarction prior to July 22, 1996, 
is denied.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disability, prior to 
July 22, 1996, is denied.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



